Title: [June 1772]
From: Washington, George
To: 




June 1st. Went with Mr. Wr. Washington & Mr. Willis to my Brother Saml. where we dined and stayed all Night.
 


2. Went to Run off the Land Captn. Kennedy lives on also my smaller Tract by Mr. Keiths. Accomplished the former but not the latter. Got to Mr. Wr. Washingtons to Dinnr. & met my Br. Jno. & Wife there.
 


3. Stayed at Mr. Washingtons all day.
 



4. Set of on my return home. Dined at the Widow Evans’s & lodged at Mr. Edward Paynes.


   
   Two widows named Evans lived in Loudoun County about this time: Mary Evans (died c.1789), widow of John Evans (d. 1770), and Sarah Evans, widow of Price Evans (d. 1770), formerly of Pennsylvania (KING [6]J. Estelle Stewart King, comp. Abstracts of Wills, Inventories, and Administration Accounts of Loudoun County, Virginia, 1757–1800. Beverly Hills, Calif., 1940., 11–12, 53).



 


5. Met the Vestry at our New Church & came home in the Afternoon where I found Captn. Posey—who had been since I w[en]t.


   
   The vestrymen today dealt with matters relating to the building of the new church. George Mason, who was overseeing the construction, was directed to have three flights of stone steps put at the front door instead of the one flight previously specified. The churchwardens, George William Fairfax and Edward Payne, were ordered to have the roof painted, to arrange for the building of a brick vestry house nearby, to engage workmen to carve ornaments on the altarpiece, and to have the religious inscriptions on the altarpiece gilded with gold leaf donated by GW and George William Fairfax. The vestrymen also decided that 12 pews in the church should be sold at the laying of the next parish levy on 20 Nov. (Truro Vestry Book, 153, DLC).



 


6. At home all day. Posey & Mr. Robt. Alexander dined here. The latter went away afterwds.
 


7. Went to Pohick Church and Return’d to Dinner. J[ohn] P[arke] C[ustis] came.
 


8. Rid to the Ferry Plantan. and Mill.

	
   
   GW today gave John Posey £50 in cash and a horse and saddle worth £10 for a deed to the six-acre strip of land where Posey’s house and ferry were located (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 50; deed of John Posey to GW, 8 June 1772, PPRF). Although the legal dispute between Posey and John West, Jr., over ownership of this land apparently remained unresolved in the courts, GW’s purchase of Posey’s rights cleared the way for a settlement of another kind. He now had only to conclude his deal with West on acceptable terms to gain undisputed possession of the strip (see main entry for 22 Sept. 1772).



 


9. Went into the Neck in the forenoon. Found Mr. Chichester & Wife—Miss Molly McCarty, and Mr. Phil. Pendleton here. The first went away.


   
   Molly McCarty is probably Mary McCarty (d. 1786), a daughter of Capt. Daniel McCarty and a younger sister of Mrs. Sarah McCarty Chichester, who appears here.



 


10th. Rid to the Ferry Plantation & Mill. Mr. Pendleton went away after Dinner.
 



11. Went into the Neck & run Round Johnson’s Plantatin. also run some Lines across the Neck.


   
   Susannah (Suckey) and Hannah Johnston were now renting from GW the Clifton’s Neck plantation that their parents, Samuel Johnston (d. 1769) and Hannah Johnston (d. 1771), had previously rented (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 200, 308; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 46; will of Hannah Johnston, 8 July 1771, Fairfax County Wills, Book C–1, 123–24, Vi Microfilm).



 


12. Rid over Muddy hole Wheat Field—also that at Doeg Run. Dr. Rumney came in the Ev[ening].


   
   Rumney brought Patsy Custis eight musk capsules to be used for relief of her epileptic seizures (receipt from William Rumney, 24 June 1772, ViHi: Custis Papers).



 


13. At home all day. Doctr. Rumney Dined here & returnd in the Afternoon. J. P. Custis returnd to Mr. Bouchers.
 


14. Made a Visit to Lord Fairfax at Belvoir. Mr. Byrd & Mr. Willis came home with me.
 


15. Mr. Willis went away early. Mr. Tilghman, & a Mr. Andrews came to Dinner & stayd all Night as did Mr. Magowan at Night.
 


16. The Gentlemen went away. I went up to Court & returnd at Night. Mr. Magowan came home with me.


   
   The court met 15–18 June. GW was not recorded by the court clerk as one of the justices present today (Fairfax County Order Book for 1772–74, 61–89, Vi Microfilm).



 


17. Rid to the Ferry Plantation & back again from thence.
 


18. At home all day.
 


19. At home all day. Mr. Magowan went away after Breakfast.
 


20. At home all day. In the Afternoon Mr. Byrd—Mr. Andrews & Mr. Wagener came here.
 


21. Mr. Andrews & Mr. Wagener went away. Mr. Byrd & I went to Pohick Church & returnd to Dinner.
 


22. Lord Fairfax, Colo. Fairfax & Mrs. Fairfax dined here & returnd afterwards.
 



23. Rid to the Ferry Plantation & into Muddy hole Corn Field.
 


24. At home all day. In the Afternoon Mr. Tilghman came here & stayed all Night.
 


25. Rid as far as the Mill and turnd back on Acct. of Rain. In the Afternoon my Brothr. Jno. & Wife & Son Corbin came here on there way from Fred[eric]k.

   
   
   Corbin Washington (1765–c.1799) was one of the younger sons of John and Hannah Washington’s children (WAYLAND [1]John W. Wayland. The Washingtons and Their Homes. 1944. Reprint. Berryville, Va., 1973., 113, 318, 330).



 


26. At home all day with my Brother &ca.
 


27th. Rid with my Brother to Muddy hole, Doeg Run & Mill. Found Mr. Byrd (who went from here on thursday last) & Mr. Tilghman here, who Stayed all Night.
 


28. With the above went after Dinner in my Whale Boat to the Spring at Johnson’s Place.

	
   
   In a letter dated 5 Mar., Jonathan Boucher told GW that Governor Eden of Maryland “has got You a very handsome . . . Whale Boat, for £20, which, I fancy is by this Time at Mount [Vernon]” (DLC:GW). On 22 May, Boucher invited GW to visit him in Maryland, and added: “Shou’d ... your Whale Boat be arriv’d, perhaps You may be tempted to try her” (DLC:GW). Since GW paid 18s. for “Freight of my Whale Boat from Patux[ent]” on 17 June, this excursion may have been his first in it (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 50).



 


29. At home all day.
 


30. My Brother & Family Set of home—Mr. Tilghman also after Breakfast. I rid with Mr. Byrd in the Forenoon to my Meadow at Doeg Run and to the Mill and in the Afternn. went to Sound the Depth of the sevl. Fishing Shores from Poseys up to Gilbt. Simpson’s.


   
   Gilbert Simpson (d. 1773) leased land in Clifton’s Neck, first from William Clifton, and then from GW after his purchase of the land in 1760 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 113, 137, 209).



